Citation Nr: 0208140	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  99-05 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1973.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in the Board's remand of July 2000 has 
been accomplished and that this matter is now ready for 
appellate review.  The Board further notes that while the 
regional office (RO) has once again readjudicated this matter 
on a de novo basis, as was previously noted by the Board in 
July 2000, the existence of a previous final denial in this 
matter requires that the Board consider this case on a new 
and material basis.  Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996).  Consequently, the Board continues to identify 
the issue on appeal as whether new and material evidence has 
been submitted to reopen the claim.

In this regard, the Board further notes that in the process 
of continuing to deny the claim on the merits, in its most 
recent supplemental statement of the case, the RO seems to 
have followed a now-outdated objective standard for 
determining the sufficiency of a stressor.  However, the 
current standard of review was applied with regard to the 
evidence of a diagnosis of PTSD.  The Board finds that since 
the case turns on whether the veteran has submitted evidence 
of a diagnosis of PTSD and not the sufficiency of his claimed 
stressors, the Board concludes that the erroneous application 
of that standard has not been prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by a 
November 1985 rating decision which was not appealed.

2.  The evidence received since the November 1985 rating 
decision pertinent to the claim for service connection for 
PTSD is either cumulative or redundant, or does not bear 
directly and substantially on the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A November 1985 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The additional evidence presented since November 1985 is 
not new and material, and the claim for service connection 
for PTSD has not been reopened.  38 U.S.C.A. §§ 5103, 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2000), § 3.159 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first notes that this matter has already been 
developed within the guidelines established by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001) (VCAA).  In this regard, the Board previously 
remanded this matter so that the RO could obtain additional 
Department of Veterans Affairs (VA) treatment records, and 
the claims folder reflects that these records were obtained 
and have been associated with the claims file.  While the 
Board notes that the most recent record produced is dated May 
1993, the RO specifically requested treatment records from 
May 1985 to the present, and there is no indication or 
contention that there are missing records.  In addition, 
while the RO has continued to consider this claim on a de 
novo basis, it has still provided the applicable definition 
of new and material evidence found in 38 C.F.R. § 3.156 
(2001), and the Board has also placed the veteran on notice 
of the requirements concerning the submission of new and 
material evidence in its remand of July 2000.  Therefore, the 
Board further concludes that the veteran has been provided 
with all of the relevant law and regulations pertinent to his 
claim such that further notice of this information would be 
both redundant and unnecessary.  The Board also notes that 
there is language in the VCAA which implies that new and 
material claims are to be excluded from the duty to assist 
provisions of the statute.

Moreover, while the Board is mindful of the fact that recent 
regulations were promulgated by the VA to implement the VCAA 
(66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.156(a) and 3.159), including 
provisions which modified the language of 38 C.F.R. 
§ 3.156(a) and include development in new and material cases 
beyond that which was provided in the original statute, the 
Board notes that these regulations apply only to claims to 
reopen finally decided claims received on or after August 29, 
2001, and are thus, inapplicable to the veteran's claim on 
appeal.  Finally, as was noted previously, the Board finds 
that even if the duty to assist provisions were applicable to 
the instant matter, there is no indication in the record that 
there are any outstanding relevant documents or records that 
have not already been obtained by the RO.

As was noted in the Board's remand of July 2000, the November 
1985 rating decision denied the veteran's claim for service 
connection for PTSD, based on the determination that the 
veteran's assertion that he had PTSD related to service was 
not supported by clinical findings.  It is noted that 
September 1985 VA examination revealed the veteran's report 
that an older brother died in Vietnam and that he at one 
point had responsibility over taking care of body bags 
containing US soldiers.  However, the September 1985 VA 
examiner did not provide a diagnosis of PTSD.  While the 
Board further notes that clinical records from February 1985 
do result in a diagnostic impression that psychological test 
data was "consistent with a PTSD," such records were 
already of record at the time of the November 1985 rating 
decision which is final and not subject to current review.  
It is also noted that the diagnosis was that certain test 
data was "consistent with a PTSD," not that specific in-
service stressors supported a diagnosis of PTSD.  The veteran 
was informed of his appellate rights in November 1985, and 
submitted a timely notice of disagreement.  

A statement of the case was then issued in December 1985, 
which reiterated that there were inadequate clinical findings 
to support the veteran's contention that he had PTSD as a 
result of his military service.  

The veteran subsequently requested a personal hearing at the 
RO.  However, the veteran failed to report for the first 
scheduled hearing in January 1986, and after requesting an 
alternative date, failed to report at the rescheduled hearing 
in March 1986 without explanation or notice.  Accordingly, 
the November 1985 rating decision became final as outlined in 
38 U.S.C.A. § 7105 (West 1991) when the veteran failed to 
perfect his appeal of that decision within the statutory time 
limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
such, his claim for service connection for PTSD may only be 
reopened if new and material evidence is submitted, and based 
on the grounds stated for the denial in the November 1985 
rating decision, this would consist of evidence reflecting a 
diagnosis of PTSD related to service.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

Since the last final denial in November 1985, the veteran 
submitted a statement in June 1998 that once again noted that 
the veteran's brother had been killed in Vietnam and that VA 
treatment records over the previous twenty years supported 
his claim.

In addition, following the Board's remand in July 2000, 
additional VA treatment records for the period of November 
1973 to May 1993 were received.  However, these records do 
not reflect a diagnosis of PTSD related to service.  

VA PTSD examination in August 1998 again noted the veteran's 
in-service experience of assisting in the placement of US 
soldiers in body bags and the fact that an older brother died 
in Vietnam.  However, the Axis I diagnosis was oppositional 
defiant disorder and alcohol dependence, in remission.  The 
examiner also specifically commented that the veteran did not 
meet the criteria for PTSD, missing criteria A.  The examiner 
went on to indicate that while the veteran did experience 
events outside the range of usual human experience, he did 
not have an unusual reaction to that event.

In the January 2002 supplemental statement of the case, the 
RO provided the correct standard of new and material evidence 
found in 38 C.F.R. § 3.156 in accordance with Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998), and concluded, in part, that 
the evidence of record did not reflect a confirmed diagnosis 
of PTSD which would permit a finding of service connection.

The Board's review of the evidence submitted since the last 
final denial still does not reveal evidence of a current 
diagnosis of PTSD related to service.  Under 38 C.F.R. 
§ 3.304(f) (2001), one of the elements required to establish 
service connection for PTSD is medical evidence diagnosing 
the condition in accordance with Sec. 4.125(a) of this 
chapter, and 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  In addition to a 
diagnosis, 38 C.F.R. § 3.304(f) requires a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  As was noted above, it 
was the opinion of the August 1998 VA PTSD examiner that the 
veteran did not meet criteria A of the criteria for PTSD, and 
the additional evidence submitted since November 1998 
likewise does not contain a diagnosis of PTSD related to 
service and is cumulative with respect to the veteran's 
reports of stressors.

The Board also notes that while there are also statements of 
medical history of PTSD reported by the veteran within 
certain of the more recently received VA treatment records, 
it has been held that a transcription of medical history 
provided by the claimant and unenhanced by medical expertise 
as to whether there was any causal relationship between 
current findings and the statements of history, is of minimal 
probative value.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board would further point out that the veteran's 
contention that he has PTSD related to service also lacks 
probative value, since as a layperson, he is not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The critical question in this case was and remains whether 
there is medical evidence linking a stressor to a diagnosis 
of PTSD, and the evidence received since the November 1985 
rating decision still does not adequately address this 
fundamental question as to the veteran's claim.  Therefore, 
the Board has no alternative but to conclude that the 
additional evidence and material of record received in this 
case is not dispositive of this critical question and thus is 
not material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for PTSD, the appeal is 
denied. 



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

